Citation Nr: 0638891	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-14 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a left knee meniscectomy, rated 10 percent 
disabling.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for post-traumatic arthritis of the left knee.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which confirmed and continued a 10 percent rating for 
postoperative residuals of a left knee meniscectomy, which 
had been in effective since July 1, 1987, and which assigned 
a separate 10 percent rating for post-traumatic arthritis of 
the left knee, effective October 9, 2001.  That rating 
decision also granted service connection for tinnitus and 
assigned an initial 10 percent disability rating, effective 
March 27, 2002.  The October 2002 Notice of Disagreement 
(NOD) addressed all three issues.  However, the December 
2002 Statement of the Case (SOC) and subsequent Supplemental 
SOCs addressed only the issue of entitlement to a rating in 
excess of 10 percent for postoperative residuals of a left 
knee meniscectomy.  

Where, as here, a veteran files a NOD and the RO has not 
issued an SOC, the claim must be remanded to the RO for that 
purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).  Hence, 
the claims for a rating in excess of 10 percent for post-
traumatic arthritis of the left knee and for an initial 
rating in excess of 10 percent for tinnitus, will be remanded 
to the RO for appropriate disposition, including issuance of 
an SOC, prior to further review. 

In May 2006 the veteran filed a claim for service connection 
for a right knee disorder, claimed as secondary to the 
service-connected left knee disorders.  Historically, a March 
1988 rating decision noted that the veteran had claimed 
service connection for bilateral knee disorders but it is not 
clear whether that rating decision denied service connection 
for a right knee disorder inasmuch as the notification letter 
made no reference to a right knee disorder.  This matter is 
drawn to the attention of the RO for appropriate 
consideration and action.  

The veteran presented testimony at a videoconference hearing 
before the undersigned Acting Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder. 

The issues of entitlement to initial disability evaluations 
in excess of 10 percent for post-traumatic arthritis of the 
left knee and tinnitus are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

The veteran's service-connected postoperative residuals of a 
left knee meniscectomy are productive of no more than 
moderate impairment.  


CONCLUSION OF LAW

An evaluation of 20 percent, but no more, is warranted for 
postoperative residuals of a left knee meniscectomy.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.41, Diagnostic 
Code 5257 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  But, VA is 
not required to provide a predecisional adjudication of what 
evidence is needed to grant a claim because "the duty to 
notify deals with evidence gathering, not analysis of already 
gathered evidence" nor is VA required to provide notice 
"upon receipt of every piece of evidence or information."  
Locklear v. Nicholson, No. 02-1814, slip op. at 6 (U.S. Vet. 
App. Sept. 19, 2006).  

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a 
timing defect may be cured by compliance with proper remedial 
measures which are the issuance of a compliant VCAA notice 
followed by readjudication (by either a rating decision or a 
Statement of the Case (SOC) or Supplemental SOC (SSOC)), 
thereby providing a claimant a meaningful opportunity to 
participate in the claim processing.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006) (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 492 (2006) and Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004)).  

A review of the record shows the RO provided the veteran with 
pre-adjudication VCAA notice by letters dated in December 
2001 and February 2002.  He was notified of the evidence 
needed to substantiate a claim for an increased rating.  The 
veteran was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.   

Moreover, any procedural defects have been cured because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claims as he had the 
opportunity to submit additional argument, which he did, and 
evidence, and to address the issues at a videoconference in 
September 2006, following which he submitted additional 
relevant evidence together with a waiver of initial 
consideration of that evidence by the RO.   

For these reasons, the veteran has not been prejudiced by 
timing of the 38 C.F.R. § 3.159 notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Law and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

The current 10 percent rating for postoperative residuals of 
a left knee meniscectomy has been assigned under DC 5257.  In 
this regard, the Board notes that a separate 10 percent 
rating has been assigned by the May 2002 rating decision for 
post-traumatic arthritis of the left knee on the basis of 
impairment due to painful or limited motion of that knee.  38 
C.F.R. § 4.71a, DC 5003 provides for rating of arthritis of 
the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

Accordingly, any impairment due to arthritis, including 
painful or limited motion, is not for consideration in 
evaluating the severity of the postoperative residuals of a 
left knee meniscectomy because to do so would result in 
double compensation, which is called pyramiding and is 
prohibited under 38 C.F.R. § 4.14.  

Also, at the September 2006 videoconference, the veteran's 
service representative requested consideration of 38 C.F.R. 
§ 4.40 in arriving at the proper evaluation for the service-
connected postoperative residuals of a left knee 
meniscectomy.  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

So, as explained above, 38 C.F.R. §§ 4.40 and 4.45 will be 
applied in arriving at the proper evaluation for the service-
connected post-traumatic arthritis of the left knee and not 
for the rating to be assigned for service-connected 
postoperative residuals of a left knee meniscectomy.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, 20 percent for 
moderate disability, and 30 percent for severe disability.  
38 C.F.R. 38 C.F.R. § 4.71a, DC 5257.  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent 
evaluation when the knee is ankylosed in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees, 40 percent when ankylosed in flexion between 10 
degrees and 20 degrees, 50 percent when between 20 degrees 
and 45 degrees, and 60 percent if extremely unfavorable at an 
angle of 45 degrees or more.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and 
fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.  

Under 38 C.F.R. § 4.71a, DC 5263 a 10 percent rating is 
assigned for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  


Background

On official examination in March 2002 it was reported that 
the veteran had had an open arthrotomy for removal of the 
lateral meniscus in about 1970.  He now complained of 
swelling, inflammation, instability, fatigue, lack of 
endurance, pain, weakness, and stiffness of the left knee.  
He felt that the knee was constantly going to dislocate.  He 
was beginning to walk with a limp and stated that he was 
compensating by carrying greater weight on his right leg.  He 
complained of constant left knee pain with episodes lasting 
from 1 to 3 months and flare-ups occurring when working out, 
walking a treadmill, lifting heavy object or sitting in the 
same position for a prolonged period of time.  It was noted 
that he could dress himself, cook, vacuum the house, walk, 
drive a car, shop, and take out the trash.  If he had to, he 
could push a lawn mower and do gardening but he choose not to 
do so due to back pain.  Climbing stairs was difficult 
because of his knee.  

On physical examination there were no signs on his feet of 
abnormal weight-bearing.  He did not require a crutch, brace, 
cane or corrective shoes.  There was swelling and effusion of 
the left knee.  McMurray's test was abnormal but Drawer's 
test was normal.  He walked with a slight limp, favoring the 
left knee, and had definite limitation of function when 
standing or walking.  Motor function was within normal limits 
and was 5/5 in the lower extremities.  X-rays of the left 
knee revealed moderately severe osteoarthropathy and patellar 
chondromalacia of the knee and irregular narrowing of the 
medial and lateral compartments with the more pronounced 
changes noted in the retropatellar articular space and medial 
compartments.  There were no loose osteochondral bone 
fragments nor was there subluxation.  The diagnoses included 
status post left knee meniscectomy with post-traumatic 
arthritis and limited range of motion.  There was also a 
diagnosis pertaining to his lumbosacral spine.  The effects 
of the condition on the veteran's usual occupation and daily 
activity were moderate.  

July 2002 X-rays from the Brooke Army Medical Center (AMC) 
show that the veteran had primarily degenerative changes with 
posterior horn and body segment tears of the left medial 
meniscus.  

A July 2002 clinical record from Dr. Pelegrina reflects that 
the veteran complained of bilateral knee pain.  Historically, 
in the 1970's, he had had reconstruction of the anterior 
cruciate ligament.  He reported that he had done well until 
last year.  He did not complain of giving way or locking but 
complained of pain and popping, on and off.  Going up and 
down stairs increased his symptoms.  On examination he did 
not have a limp.  There was no swelling or deformity of the 
left knee.  His postoperative left knee scars were well-
healed.  He had mild effusion and there was slight medial 
facet tenderness of the patella and some crepitus with range 
of motion.  He had a trace of Lachman's sign and, at most, a 
trace of an anterior Drawer's sign.  Pivot shift test was 
negative.  The knee was stable to varus and valgus stresses.  
There was medial and joint line tenderness.  McMurray's test 
produced a click that was painful.  No popliteal mass was 
palpable.  Past X-rays revealed no significant evidence of 
left cruciate reconstruction but there was evidence of 
moderate medial compartment arthritis, decreased joint space, 
and early osteophyte formation.  The diagnosis was 
osteoarthritis of the left knee, status post ACL 
reconstruction and a meniscus tear was to be ruled out.  It 
was also suspected that there was a possibility of 
degenerative tearing of the meniscus.  

Dr. Holmes reported in August 2002 that the veteran had 
complained of catching, swelling, and pain in the knee.  On 
examination, his ligaments were stable.  He had a positive 
McMurray's sign with pain medially and posteromedially.  An 
MRI had shown some degenerative changes in the knee and some 
significant menisceal tags and tears.  Arthroscopic surgery 
to repair the tears was recommended.  

On official examination in March 2006, a recitation of the 
procedural history indicates that the veteran's claim file 
was reviewed.  The veteran reported that since his last 
official examination, he had been treated for his left knee 
on as many as 10 occasions with only medication and 
injections of steroids, use of a cane, and an over-the-
counter brace but no surgery.  It was reported that a July 
2002 MRI had confirmed tricompartmental arthritic changes but 
no ligamentous abnormality, while noting a variant ganglion 
to the posterior cruciate ligament and a medial synovial 
plica.  The veteran reported that these had been treated with 
hyaluronic injections which provided some relief.  He 
provided some outpatient treatment (OPT) records showing 
ongoing treatment for tricompartmental arthritic changes in 
the right, greater than in the left, knee treated only by 
injections, medications, and a brace (as indicated above).  

The effects of his left knee condition on his daily 
activities and on his usual occupation were recurring 
"flare-ups" of medial to deep pain (by description), with 
any weight-bearing, walking or standing.  He also experienced 
recurrent "flare-ups" of popliteal area pain due to a 
previously diagnosed Baker's cyst, with all symptoms 
resolving with avoidance or discontinuation of weight-
bearing, with elevation, and with the previously described 
medications.  He claimed to have had three episodes of 
locking in flexion requiring manipulation to resume range of 
motion, but no episodes of giving way.  He reported having 
peri-patellar swelling and popliteal area swelling with 
prolonged weight-bearing.  His current medications included 
Vicodin, Toprol, Mobic, Zocor, ibuprofen, and aspirin.  

On physical examination the veteran ambulated into the clinic 
without assistance.  He had a slight left antalgic gait and 
was unable to fully extend his left knee.  He wore a soft 
left knee brace.  He had bilateral genu varum, greater on the 
left, with hypertrophic changes and a surgical wound scar 
from a medial arthrotomy on the left.  The left knee was 
tender to palplation, diffusely, and palpation disclosed a 
popliteal mass.  Varus/valgus stress testing in extension and 
30 degrees of flexion demonstrated a slight, and essentially 
symmetric, medical collateral ligament laxity but with firm 
end-point pseudolaxity but not actual instability.  Lachman 
and Drawer's tests were negative, bilaterally.  
Patellofemoral compression and McMurray's tests were 
unobtainable on the left.  X-rays of both knees revealed 
tricompartmental osetoarthritic changes which were greater in 
the left knee.  The diagnosis was osteoarthritis of the left 
knee with plical synovialis, chronic Baker's cyst, 
postarthrotomy, partial medial meniscectomy and debridement 
without objective clinical evidence of instability.  There 
was no objective clinical evidence that function was 
additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance (e.g., with repetition) 
except as noted.  Of these, subjective pain appeared to have 
the greatest functional impact.  The nature and extent of any 
additional limits on functional ability during "flare-ups" 
was as noted in the history provided.  

Clinical records from an Army Medical Center in May 2006 show 
that on examination the veteran had patellar crepitus but no 
laxity of the medial or lateral collateral ligaments of the 
left knee.  

At the September 2006 videoconference the veteran testified 
that he took Mobic and, when the left knee was really 
painful, Vicodin and also received Sybus injections.  Page 3 
of the transcript.  He had difficulty climbing stairs and had 
to compensate by placing greater weight on his right leg.  If 
he squatted, he could not arise without assistance.  He could 
walk satisfactorily unless he twisted his knee.  He used a 
knee brace for stability.  Page 4.  He did not use a cane but 
his knee became swollen every couple of months or if he did 
something to cause it to swell such as walking too much, 
running or climbing to many stairs.  Page 5.  When the left 
knee became swollen it was tender to touch.  After a MRI, he 
had been told that he needed a knee replacement but he was 
still too young for that procedure.  He had left knee 
stiffness after sitting or driving for a prolonged time.  
Page 6.  He drove a fire truck and operated the pump of the 
fire truck upon reaching the scene of a fire.  His job was 
becoming more difficult because of his left knee.  Page 7.  
His series of Sybus injections had helped to relieve some 
pain and he had missed a few days from work due to his left 
knee.  Page 8.  

The evidence submitted after the videoconference, together 
with a waiver of initial RO consideration of that evidence, 
consists of treatment records showing that the veteran 
received injections of medication into his left knee and 
radiological studies of the left knee from 2001 to 2005. 

Analysis

The official March 2002 examination found that the veteran's 
postoperative residuals of a left meniscectomy was productive 
of moderate impairment.  Under DC 5257 this warrants a 20 
percent rating.  Moreover, it encompasses the symptoms of 
frequent episodes of locking, such as were complained of on 
official examination in March 2006, as well as his complaints 
of pain and symptom of joint effusion.  Also, a 20 percent 
rating is consistent with the radiological evidence of 
menisceal damage.  

However, there have been no actual episodes of dislocation or 
subluxation of the left knee and even the recent March 2006 
official examination only found pseudolaxity but not actual 
instability.  Radiological findings do not confirm the 
history reported by Dr. Peregrina of anterior cruciate 
ligament reconstruction.  

Accordingly, in the judgment of the Board an evaluation of 20 
percent, but no more, is warranted for the service-connected 
postoperative residuals of a left meniscectomy.  


Extraschedular Consideration

Here, the veteran also is not shown to warrant consideration 
for an extraschedular rating in excess of 20 percent for the 
service-connected disorder at issue under the provisions of 
38 C.F.R. § 3.321(b)(1).  

"Marked" interference with employment, however, as this term 
is used in 38 C.F.R. § 3.321(b)(1), means impairment so 
severe that it cannot be compensated by the currently 
assigned rating.  There are governing norms for making this 
determination.  And considering them, the veteran has not 
been frequently hospitalized on account of his service-
connected disability.  All of his treatment and evaluation 
has been on an outpatient basis-as opposed to as an 
inpatient.  And although his overall functional impairment, 
admittedly, may hamper his performance in some respects, it 
is not shown to be to the level that would require 
extraschedular consideration since those provisions are 
reserved for very special cases.  

The disorder has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  At the videoconference, the 
veteran testified that he had lost only a few days from work 
due to the service connection left knee meniscectomy 
residuals.  See page 8 of that transcript.  This does not 
rise to the level of "marked" interference with employment.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  




ORDER

An evaluation of 20 percent for postoperative residuals of a 
left knee meniscectomy is granted, subject to applicable law 
and regulations governing the award of monetary benefits.  


REMAND

The May 2002 rating decision which is appealed assigned a 
separate 10 percent rating for post-traumatic arthritis of 
the left knee, effective October 9, 2001, and granted 
service connection for tinnitus and assigned an initial 10 
percent disability rating, effective March 27, 2002.  The 
October 2002 NOD addressed these issues but the RO has not 
issued an SOC as to these claims in response to the NOD.  
When there has been an initial RO adjudication of a claim 
and an NOD as to its denial, the claimant is entitled to an 
SOC, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  

Accordingly, the case must be returned to the RO for the 
following:

 The RO must issue an SOC, containing all 
applicable laws and regulations, on the 
issues of entitlement to an initial 
rating in excess of 10 percent for 
tinnitus and to a rating in excess of 10 
percent rating for post-traumatic 
arthritis of the left knee.  The veteran 
and his representative must be given an 
opportunity to "perfect" an appeal to 
the Board on this issue by submitting a 
timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  If, 
and only if, he perfects a timely appeal 
should these claims be returned to the 
Board.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


